Citation Nr: 1016176	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-25 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
secondary to service-connected cervical and thoracolumbar 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran had active service from March 1966 to June 1969 
and from June 1972 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Veteran testified at a travel Board hearing in February 
2010.  At the hearing, the Veteran submitted additional 
evidence with a waiver of initial RO consideration of the 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a 
pulmonary disorder secondary to cervical and thoracolumbar 
spine disorders.  He alleges that he has breathing 
difficulties due to phrenic nerve palsy which resulted in his 
left diaphragm being paralyzed.  He contends that the 
paralysis of the phrenic nerve is due to his cervical spine 
disability as the phrenic nerve arises from cervical spine 
area of C3-C5.  

In this regard, service treatment records reveal that in July 
1989, a cervical x-ray showed possible slight narrowing of 
the right C3-4 neural foramina.  Postservice cervical x-rays 
from April 2006 show cervical degenerative disc disease at 
C5-6, C6-7, and foraminal narrowing at C4-5 and C5-6.

The medical evidence further reflects treatment for paralyzed 
left hemidiaphragm due to phrenic nerve palsy.  Following a 
VA examination in March 2008, the examiner concluded that the 
cause of the elevated hemidiaphragm is open to speculation, 
and that there was no "clear and convincing evidence" to 
indicate a specific cause of the phrenic nerve palsy which 
resulted in the elevated hemidiaphragm.  

A grant of service connection is, of course, not predicated 
on a showing of "clear and convincing evidence."  Rather, 
the evidence that a disorder is related to service merely 
need be in equipoise.  38 U.S.C.A. § 5107 (West 2002).  
Moreover, a review of the March 2008 report reveals no 
discussion explaining why an answer could not be given to the 
question of the etiology of the appellant's disorder without 
resort to speculation.  For example, the examiner did not 
discuss what medical literature was reviewed before 
concluding that an opinion could not be provided without 
resorting to speculation.  Cf. Jones v. Shinseki, No. 07-3060 
(U.S. Vet. App. March 25, 2010).  Hence, further development 
is required.  

In his February 2009 VA Form 9, the Veteran reported seeing 
his private physician, Dr. Hamner in January 2009 for further 
treatment and testing relating to his paralyzed diaphragm.  
He also reported contacting Dr. Joseph Gifford to schedule an 
electromyographic stimulation test.  That evidence is not 
currently of record, and efforts to secure it must be 
undertaken.
  
Furthermore, at the February 2010 Board hearing, the Veteran 
submitted a copy of medical literature pertaining to the 
phrenic nerve.  The literature included a reference to 
weakness in the diaphragm as a result of injury to the neck 
at levels C3, C4 and C5 which can result in altered tone of 
either half of the diaphragm.  Given the nature of the 
appellant's service connected disorder and the literature he 
presented, the Veteran should undergo further VA examinations 
in order to ascertain whether his paralyzed left 
hemidiaphragm was caused or is aggravated by his service-
connected spine disabilities.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain appropriate releases for Drs. 
Hamner and Gifford in connection with his 
treatment of his paralyzed left 
hemidiaphragm from January 2009 to the 
present.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  Thereafter, schedule the Veteran for 
appropriate examinations by a 
pulmonologist and a neurologist with 
regard to his claim of entitlement to 
service connection for a pulmonary 
disorder secondary to cervical and 
thoracolumbar degenerative disc disease.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made available 
to the examiners.  Following the 
examination the examiners must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
current pulmonary disorder is caused or 
worsened by his service-connected spine 
disorders.

In preparing their opinion, the examining physicians 
must note the following 

?	"It is due to" means 100 percent assurance of 
relationship.
?	"It is at least as likely as not" means 50 
percent or more.
?	"It is not at least as likely as not" means 
less than a 50 percent chance.
?	"It is not due to" means 100 percent assurance 

DOCKET NO.  07-25 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
secondary to service-connected cervical and thoracolumbar 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran had active service from March 1966 to June 1969 
and from June 1972 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Veteran testified at a travel Board hearing in February 
2010.  At the hearing, the Veteran submitted additional 
evidence with a waiver of initial RO consideration of the 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a 
pulmonary disorder secondary to cervical and thoracolumbar 
spine disorders.  He alleges that he has breathing 
difficulties due to phrenic nerve palsy which resulted in his 
left diaphragm being paralyzed.  He contends that the 
paralysis of the phrenic nerve is due to his cervical spine 
disability as the phrenic nerve arises from cervical spine 
area of C3-C5.  

In this regard, service treatment records reveal that in July 
1989, a cervical x-ray showed possible slight narrowing of 
the right C3-4 neural foramina.  Postservice cervical x-rays 
from April 2006 show cervical degenerative disc disease at 
C5-6, C6-7, and foraminal narrowing at C4-5 and C5-6.

The medical evidence further reflects treatment for paralyzed 
left hemidiaphragm due to phrenic nerve palsy.  Following a 
VA examination in March 2008, the examiner concluded that the 
cause of the elevated hemidiaphragm is open to speculation, 
and that there was no "clear and convincing evidence" to 
indicate a specific cause of the phrenic nerve palsy which 
resulted in the elevated hemidiaphragm.  

A grant of service connection is, of course, not predicated 
on a showing of "clear and convincing evidence."  Rather, 
the evidence that a disorder is related to service merely 
need be in equipoise.  38 U.S.C.A. § 5107 (West 2002).  
Moreover, a review of the March 2008 report reveals no 
discussion explaining why an answer could not be given to the 
question of the etiology of the appellant's disorder without 
resort to speculation.  For example, the examiner did not 
discuss what medical literature was reviewed before 
concluding that an opinion could not be provided without 
resorting to speculation.  Cf. Jones v. Shinseki, No. 07-3060 
(U.S. Vet. App. March 25, 2010).  Hence, further development 
is required.  

In his February 2009 VA Form 9, the Veteran reported seeing 
his private physician, Dr. Hamner in January 2009 for further 
treatment and testing relating to his paralyzed diaphragm.  
He also reported contacting Dr. Joseph Gifford to schedule an 
electromyographic stimulation test.  That evidence is not 
currently of record, and efforts to secure it must be 
undertaken.
  
Furthermore, at the February 2010 Board hearing, the Veteran 
submitted a copy of medical literature pertaining to the 
phrenic nerve.  The literature included a reference to 
weakness in the diaphragm as a result of injury to the neck 
at levels C3, C4 and C5 which can result in altered tone of 
either half of the diaphragm.  Given the nature of the 
appellant's service connected disorder and the literature he 
presented, the Veteran should undergo further VA examinations 
in order to ascertain whether his paralyzed left 
hemidiaphragm was caused or is aggravated by his service-
connected spine disabilities.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain appropriate releases for Drs. 
Hamner and Gifford in connection with his 
treatment of his paralyzed left 
hemidiaphragm from January 2009 to the 
present.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  Thereafter, schedule the Veteran for 
appropriate examinations by a 
pulmonologist and a neurologist with 
regard to his claim of entitlement to 
service connection for a pulmonary 
disorder secondary to cervical and 
thoracolumbar degenerative disc disease.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made available 
to the examiners.  Following the 
examination the examiners must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
current pulmonary disorder is caused or 
worsened by his service-connected spine 
disorders.

In preparing their opinion, the examining physicians 
must note the following 

?	"It is due to" means 100 percent assurance of 
relationship.
?	"It is at least as likely as not" means 50 
percent or more.
?	"It is not at least as likely as not" means 
less than a 50 percent chance.
?	"It is not due to" means 100 percent assurance 
of non relationship.

If the examiners are unable to provide an opinion 
that fact must be stated and the reasons why an 
opinion cannot be provided explained.  In such an 
instance, the medical literature researched in 
concluding that an opinion cannot be provided must be 
discussed, and the examining physicians must 
specifically address why the cause of the appellant's 
respiratory disorder is unknowable.

The examiners must provide a copy of their 
curriculum vitae.

3.  The RO should review the medical 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If either 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

4.  The Veteran is to be notified that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


